
	

113 S227 : Embassy Security Funds Transfer Act of 2013
U.S. Senate
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 227
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2013
			Mr. Leahy (for himself,
			 Ms. Mikulski, Mr. Graham, Mrs.
			 Shaheen, Mr. Casey,
			 Mr. Whitehouse, Mr. Cardin, Ms.
			 Klobuchar, Mr. Reed,
			 Mr. Lautenberg, Mr. Durbin, Mr.
			 Murphy, Mr. Nelson,
			 Mrs. Feinstein, Mrs. Boxer, Mr.
			 Menendez, Mr. Schumer, and
			 Mr. Paul) introduced the following bill;
			 which was read twice, considered, read the third time, and passed
		
		A BILL
		To authorize the transfer of certain funds to improve
		  security at United States embassies and other diplomatic facilities worldwide,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Embassy Security Funds Transfer
			 Act of 2013.
		2.Transfer of
			 certain funds for improvement of security at United States embassies and other
			 diplomatic facilities worldwide
			(a)Transfer
			 authorityFunds appropriated by title VIII of the Department of
			 State, Foreign Operations, and Related Programs Appropriations Act of 2012
			 (division I of Public Law 112–74; 125 Stat. 1265) under the headings
			 Diplomatic and Consular
			 Programs and Embassy Security, Construction, and
			 Maintenance may be transferred between such
			 headings.
			(b)Availability
				(1)In
			 generalAny funds transferred to a heading under subsection (a)
			 shall be merged with funds in the heading to which transferred, and shall,
			 except as provided in paragraph (2), be available subject to the same terms and
			 conditions as the funds with which merged.
				(2)Duration of
			 availabilityAny funds transferred under subsection (a) shall be
			 available for the same period for which such funds were originally
			 appropriated.
				(c)Notification
			 proceduresAny transfer of funds under subsection (a) shall be
			 subject to the regular notification procedures of the Committees on
			 Appropriations of the Senate and the House of Representatives.
			
